Citation Nr: 0804602	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-34 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

A psychiatric disorder was first diagnosed more than 35 years 
after service, and neither competent nor clinical evidence 
establishes an etiological relationship between a currently 
diagnosed psychiatric disorder and service or a service-
connected disability.


CONCLUSION OF LAW

A currently diagnosed psychiatric disorder was not incurred 
in or aggravated by military service nor is it secondarily 
related to a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
February and March 2005 before the initial adjudication in 
May 2005.

The requirements with respect to the content of the VCAA 
notice were met in this case. VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2005 VCAA 
letters about the information and evidence that is necessary 
to substantiate the service connection claim for a 
psychiatric disorder.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and statements in support of his claim.

The February 2005 VCAA notice letter that was provided to the 
veteran specifically contained the "fourth element," and 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  The veteran 
also presented private medical evidence dated in 2005 for the 
record.  In addition, he was scheduled for VA examinations in 
April and October 2005 for which he did not appear without 
good cause.  The Board concludes that VA has done everything 
reasonably possible to assist the veteran in obtaining a 
complete record on appeal.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Factual Background

Service medical records (SMRs) show that the veteran was 
diagnosed and treated for active, acute rheumatic fever in 
June 1968, with significant mitral insufficiency, leading to 
congestive heart failure.  The case was referred to a 
physical evaluation board and it was determined that the 
veteran was medically unfit for further service.  There is no 
documentation of any complaints, treatment or diagnosis 
relating to a psychiatric disorder in service.  An 
examination conducted in late September 1968 showed that 
psychiatric evaluation was normal.  

Service connection for residuals of rheumatic fever was 
granted in a January 1969 rating action, effective from 
October 1968.  According to a VA examination report of July 
1979, no serious sequalae of rheumatic fever was found.  
Accordingly, in an August 1979 rating decision, a 
noncompensable evaluation was assigned for residuals of 
rheumatic fever, effective from November 1979.

VA records dated from 1970 to 1987 show that the veteran had 
no documented complaints, treatment or diagnosis related to a 
psychiatric disorder.  

Private medical records dated from 1990 to 1997 also show 
that the veteran had no documented complaints, treatment or 
diagnosis related to a psychiatric disorder, and reflect that 
the veteran was treated for conditions including 
hypertension, cholecystitis, prostatitis and right lower lobe 
atelectasis.  When examined by VA in 1999, diagnoses 
including: hypertensive heart disease and possible coronary 
artery disease were made. 

In January 2005, the veteran filed his original service 
connection claim for depression, claimed as secondary to 
rheumatic fever.  

In support of the claim, the veteran presented for the record 
a January 2005 evaluation of a clinical psychologist.  The 
veteran reported that he completed basic training in San 
Antonio, Texas, and was made a squad leader almost 
immediately.  He stated that he then underwent training at 
Lowery Air Force Base in Denver, Colorado and was to be sent 
to Vietnam.  However, the veteran reported that he became ill 
with rheumatic fever and was treated at Fitzsimmons Army 
Hospital, recovering about a year later.  He was medically 
discharged from service.  The veteran reported that he 
witnessed significant trauma during his hospital stay 
including seeing a large number of wounded soldiers, some 
without arms and legs, and hearing screams from other beds 
from soldiers in great pain.  He also relayed a story about a 
soldier without legs who just laid in bed and looked at the 
ceiling.  

The diagnoses included: chronic post-traumatic stress 
disorder (PTSD); depressive disorder; anxiety disorder; and 
alcohol abuse in remission.  The psychologist opined that 
there was no feasible argument that the veteran's experiences 
in service were a major factor in his emotional difficulty.  
He further stated that the veteran's problems with anxiety 
and depression unquestionably came from the multiplicity of 
difficulties which he saw in the hospital and were 
exacerbated by the fact that the veteran's son is currently 
serving in the military.  

The psychologist presented a second statement for the record 
in July 2005.  He explained that his professional opinion 
formed by his impressions of the veteran during the previous 
evaluation and based upon review of his "other files" is 
that the veteran's anxiety and depressive features were 
secondary to his service related physical problems.  It was 
also opined that his psychological difficulties were also 
service related - also based upon previous findings made 
during the (January 2005) psychological evaluation.  

VA records dated from 1999 to 2005 do not include any 
documented complaints, treatment or diagnosis related to a 
psychiatric disorder.  

The veteran failed to report for VA examinations scheduled in 
both April and October 2005.

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
psychoses, manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. § 
3.307, 3.309 (2007).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, herein, to the extent applicable, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2007).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

The veteran contends that service connection is warranted for 
a psychiatric disorder, specified as depression, which he 
primarily contends is attributable/secondary to service 
connected rheumatic fever which was treated in service in 
1968.

The veteran's service medical records do reflect that 
rheumatic fever was diagnosed and treated in service in 1968, 
and the veteran was ultimately medically discharged due to 
this condition in October 1968.  Residuals of rheumatic fever 
are currently service connected and a 30 percent evaluation 
is assigned, primarily for cardiomegaly.  Service connection 
is also currently in effect for bilateral hearing loss and 
tinnitus.  

The veteran's service medical records are entirely negative 
for documented complaints, treatment or diagnoses related to 
a psychiatric disorder and the September 1968 separation 
examination report shows that psychiatric evaluation was 
normal.  

It was not until January 2005 that any complaints of a 
psychiatric nature were made or that a psychiatric disorder, 
identified as depressive disorder and anxiety disorder, was 
diagnosed.  Essentially, the initial post-service clinical 
evidence of any psychiatric symptomatology is dated more than 
35 years after the veteran's discharge from service.  The 
aforementioned January 2005 evaluation of a private 
psychologist represents the only indication of any 
psychiatric diagnosis of record.  While the psychologist 
wrote a second statement in July 2005, the veteran was not 
evaluated at that time.  The Board notes that VA records 
dated from 1970 to 2005 are on file, none of which document 
any psychiatric symptomatology or diagnosis.  

The record does not reflect, nor does the veteran even 
contend that he has experienced chronic or continuous 
psychiatric symptomatology since service, or received any 
treatment prior to January 2005 or thereafter.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the only 
evidence offered etiologically linking a currently diagnosed 
psychiatric disorder to service or a service connected 
disorder consists of the January and July 2005 opinions of 
the private clinical psychologist.  In assessing evidence 
such as medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. 444, 448-9 (2000).  

The January 2005 opinion of the psychologist purports to link 
diagnosed depressive and anxiety disorders to service based 
solely on the veteran's unsubstantiated accounts of events 
that allegedly occurred while the veteran was hospitalized 
for treatment of rheumatic fever in 1968.  However, the Board 
finds the veteran's account of the stressors related to his 
1968 hospitalization to lack credibility.  The Board is 
compelled to point out that this report was initially made in 
January 2005, more than 35 years after the veteran's 
discharge from service, and the same month that the veteran 
filed his service connection claim.  The report was never 
made before that time or subsequently and the record 
otherwise contains absolutely no mention or indication of 
stressful occurrences during the 1968 hospitalization or any 
mention of related trauma or symptomatology.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  The Board believes that the veteran's account of 
the stressful events that occurred at a hospital in Colorado 
in 1968, represent at best remote recollections.  Not only 
may the veteran's memory be dimmed with time, but self 
interest may be playing a role in his recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
may affect the credibility of testimony); cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

The January 2005 opinion of the psychologist is, in the 
absence of any documented psychiatric related complaints or 
diagnosis prior to that time, necessarily solely based on a 
history given by the veteran.  However, as discussed above, 
the Board has determined that that history lacks credibility.  
A medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Moreover, that opinion entirely failed to address the total 
lack of any report by the veteran of stressors/trauma during 
hospitalization in 1968, prior to 2005 and there is no 
indication that the service medical records or post-service 
VA records were reviewed in rendering that opinion.  
Accordingly, that opinion is of no probative value in this 
case.  

Similarly, the second opinion of the psychologist also lacks 
probative value.  In that opinion, the psychologist purported 
to link the veteran's diagnosed psychiatric disorder to 
unspecified "service related physical problems."  The 
veteran's service connected disorders consist of residuals of 
rheumatic fever, hearing loss and tinnitus.  However, this 
opinion failed to actually link the diagnosed psychiatric 
disorder to any particular service connected disorder and 
hence it does not even support a secondary service connection 
claim.  The Board also points out that the Court has held 
that medical evidence that is speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993, supra; see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  The record is otherwise 
entirely negative for any competent evidence establishing or 
even suggesting an etiological link between a diagnosed 
psychiatric disorder and a service-connected condition.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when, as here, it is unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

Significantly, as both of the 2005 opinions presented lack 
probative value, the currently diagnosed psychiatric disorder 
has not been linked by competent evidence or opinion to the 
veteran's period of service or to a service connected 
disorder, nor does the competent evidence on file establish 
or even suggest such a relationship.  To the extent that the 
veteran himself has contended that such a relationship 
exists, it is not shown that he has the requisite medical 
training or expertise that would render such opinions 
competent in this matter.  As a layperson, he is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

In this appeal, the denial of the veteran's service 
connection claim is based upon the evidence of record which 
includes: (1) the lack of any indication in the service 
medical records of any documented complaints or diagnosis 
relating to a psychiatric disorder; (2) the absence of 
medical evidence diagnosing any psychiatric disorder until 
2005, more than 35 years after service; (3) private medical 
opinions which were determined to lack probative value; (4) 
the entire absence of probative evidence which establishes or 
even suggests that any etiological relationship exists 
between a currently diagnosed psychiatric disorder and 
service or a service connected disability.   

Finally, the Board points out that the veteran failed to 
appear for VA examinations scheduled for both April and 
October 2005, with no reason given.  The provisions of 38 
C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Accordingly, the Board has adjudicated 
this claim based on the available evidence of record.

The veteran's failure to report for scheduled VA examinations 
has impeded the development of a more complete record, which 
might have provided a basis for the Board to grant the claim 
on appeal.  As has been held by the Court of Appeals for 
Veterans Claims, "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's 
efforts to date, it would be unreasonable to place a burden 
upon VA to turn up heaven and earth in an attempt to secure 
further cooperation from the claimant.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

Thus, in the absence of evidence establishing a nexus or 
chronicity between the currently claimed psychiatric disorder 
and service or a service-connected disability, service 
connection is not warranted.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Therefore, service connection for a claimed psychiatric 
disorder must be denied.
ORDER

Entitlement to service connection for a psychiatric disorder 
to include depression is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


